Citation Nr: 9918587	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  98-06 671A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for a post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from February 1970 to October 
1971.  In a December 1996 rating action, the RO granted 
service connection for PTSD and assigned a noncompensable 
rating.  The veteran appealed for a higher rating.  In his 
Statement on Appeal to the Board of Veterans' Appeals 
(Board), the veteran requested a hearing before an RO hearing 
officer.  The veteran failed to report to the hearing which 
was set for a date in July 1997.


FINDING OF FACT

The veteran's PTSD is productive of mild social and 
industrial impairment. 


CONCLUSION OF LAW

A 10 percent rating for PTSD is warranted.  38 U.S.C.A. §§  
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Code 9411 
(1996); 38 C.F.R. § 4.130, Code 9411 (effective November 7, 
1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The claim for service connection for PTSD was received in 
October 1996.  The veteran also has a non service connected 
psychosis.  

At a November 1996 psychiatric examination, the veteran 
provided a history of many traumatic events while engaging in 
combat in Vietnam.  He stated that he experienced so many 
events that he could not remember all of them.  Following his 
service in Vietnam, he claimed that he felt changed.  He 
became somewhat isolated.  He was afraid of people.  He was 
hypervigilant and had difficulty concentrating.  He was 
married from 1971 to 1988.  He worked at a variety of jobs.  
By 1993 he could no longer work as a manger of his own 
security company because his psychotic symptoms had worsened 
at that point.  

On mental status examination, the veteran was alert and fully 
oriented.  He was articulate and cooperative.  There was no 
evidence of pressured speech or of thought disorders.  There 
was no evidence of hallucinations or delusions.  His mood was 
euthymic.  His affect was appropriate to content.  His memory 
for recent and remote events was good.  His insight was 
adequate.  It was noted that the veteran had been diagnosed 
with bipolar disorder and schizophrenia at various times in 
the past.  The examiner's diagnoses included schizoaffective 
disorder, of bipolar type and PTSD.  Psychosocial stressors 
were described as moderate.  A global assessment of 
functioning (GAF) score of 55 was assigned.  

Pursuant to RO instructions, the veteran's claims folder was 
subsequently reviewed in its entirety by a board-certified VA 
psychiatrist in December 1997.  It was noted that the veteran 
was diagnosed with various mental disorders in the past 
including PTSD.  The VA physician was requested to review the 
claims folder and provide his opinion as to the veteran's 
level of social and industrial adaptability based solely on 
his service-connected PTSD.  After a thorough review of the 
veteran's claims folder, the physician noted that the 
veteran's diagnosis of schizoaffective disorder , mixed type, 
accounted for his most significant functional impairments as 
well as a number of other diagnoses (major depression with 
psychotic features, bipolar disorder, psychotic disorder, not 
otherwise specified).  It was the physician's opinion that 
the veteran's PTSD had no documented effect on his 
schizoaffective disorder and that his PTSD symptoms did not 
appear to be as functionally impairing as his schizoaffective 
disorder.  It was also the physician's opinion that based on 
the veteran's PTSD impairment only that he would assign a GAF 
score of 71.  He further opined that the veteran's PTSD 
symptoms would only account for slight occupational, social 
or relationship difficulties or impairments, with his 
schizoaffective disorder accounting for his major 
impairments.  He stated that the veteran's schizoaffective 
disorder, substance-related disorders, and PTSD were 
independent of each other.  It was not possible to offer any 
specific examples of employment activities limited to the 
veteran due to his PTSD because his PTSD was overshadowed by 
other clinical concerns.  The veteran's overall employment 
capacity was limited mainly due to his schizoaffective 
disorder rather than his PTSD.     

II.  Analysis

Initially, the Board finds that the veteran's claim for an 
increased rating for PTSD is well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
that a service connected disability has increased in 
severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In evaluating the 
veteran's claim, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath v. Derwinski, 
1 Vet. App. 689 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which present, as far as can practicably 
be determined, the average impairment of earning capacity.  
In determining the current level of impairment, the 
disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
veteran's claim for an increased rating for PTSD must first 
be evaluated under 38 C.F.R. § 4.132, in effect prior to 
November 7, 1996.  

Under this rating criteria, a noncompensable rating is 
warranted for PTSD when there are neurotic symptoms which may 
somewhat adversely affect relationships with others but which 
do not cause impairment of working ability.  A 10 percent 
rating is warranted where there is emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating is warranted where there is 
definite impairment in the ability to establish or maintain 
effective or wholesome relationships with people.  The 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. Part 4, Code 9411.

It should be noted that the Court has held that the term 
"definite" in 38 C.F.R. § 4.132 was qualitative in 
character and invited the Board to construe the term in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons and bases" for its decision.  
38 U.S.C.A. § 7104(d)(1) (West (1991); Hood v. Brown, 4 Vet. 
App. 301 (1993).  In a precedent opinion dated in November 9, 
1993, the General Counsel of the Department of Veterans 
Affairs concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93 (O.G.C. Prec 9-93).  The 
Board and the RO are bound 
by the interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).

Under criteria effective November 7, 1996, a noncompensable 
rating is warranted for PTSD when a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent rating is 
warranted where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent rating is warranted 
for PTSD where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. Part 4, Code 9411.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

As the veteran's claim for an increased rating for PTSD was 
pending when  the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to be rated under 
the rating criteria most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The veteran is seeking a compensable rating for his PTSD.  
Following a review of the evidence of record, the Board finds 
that the veteran meets the criteria for a 10 percent rating 
under both the old and new rating criteria.

The December 1997 VA physician's report indicated that the 
veteran has slight occupational and social impairment due to 
his PTSD.  The physician specifically noted that the 
veteran's non-service connected schizoaffective disorder, 
which is distinct from the veteran's PTSD, as the primary 
source of the veteran's major impairments.  As such, the 
Board concludes that a 10 percent rating is warranted for 
PTSD.  

However, criteria for assignment of a 30 percent rating for 
PTSD are not satisfied under either applicable rating 
standard.  In this regard, the medical evidence does not 
demonstrate definite impairment in the ability to establish 
or maintain effective or wholesome relationships with people, 
or occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as:  depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).



ORDER

An increased (compensable) rating for PTSD is granted, 
subject to governing criteria pertaining to the payment of 
monetary awards.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

